Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 03/31/2022 in reply to the Office action of 12/21/2022 has been entered. Claims 36, 37, 44-45, 62, and 64 are amended. New claims 66-70 are added. Therefore, claims 31-70 are pending and examined. 

Withdrawn Objections and Rejections
	The improper Markush grouping rejection to claims 36-37, 44-46 and 56 has been withdrawn in view of Applicant’s amendment to the claims. The 112(a) rejections regarding the written description and enablement to claims 31-32, 34, 36, 41-42, 44, 46-53, 57-62, and 64-65 upon further consideration. 
Claim Rejections - 35 USC § 112
Claim 63 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 12/21/2022. Applicant’s arguments filed 03/16/2022 has been considered but are not deemed persuasive. 
In the response filed 03/16/2022, Applicant has neither amended the claims nor provides arguments to the rejection. The claim is drawn to a processed product derived from a harvested product derived from the transgenic seed. The written description of a product requires identification of its unique characteristics or structure to distinguish the product from other processed products derived from transgenic soybean seed. 
The MPEP 2163 states “one must define a compound by "whatever characteristics sufficiently distinguish it" by citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).
Therefore, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that Applicant was in possession of the invention as broadly claimed at the time of filing.
Amending the claim to recite --- wherein the processed product comprises the R-qene encoding the protein having at least 90% sequence identity to SEQ ID NO: 47--, would obviate the rejection.
Claim Rejections - 35 USC § 102

Claim 63 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 9,029,636 B2). This rejection is repeated for the reasons of record as set forth in the last Office action of 12/21/2022. Applicant’s arguments filed 03/16/2022 has been considered but are not deemed persuasive. 
Applicant asserts that the amendment to claim 62 obviates the rejection to dependent claim 63. This assertion is incorrect because claim 63 is drawn to a processed product and claim 62 is drawn to a harvested product. Claim 63  do not recite the processed product comprises the R-gene encoding the protein having at least 90% sequence identity to SQ ID NO: 47. 
As stated in the last Office action, Wu et al teach a processed product including soybean meal derived from transgenic plants/seed expressing DNA encoding protein that confers enhanced agronomic traits including disease resistance trait. See the whole document. Since the claim does not require the processed product to retain the R-gene encoding SEQ ID NO: 47, Wu et al teach all claim limitations. 

Remarks
Claims 31-62 and 64-70 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662